Citation Nr: 1021501	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant's income exceeds the maximum amount 
allowed for the receipt of nonservice-connected death pension 
benefits.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran had active service from April 1942 to October 
1945.  The Veteran died in April 2006, and the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The appellant's annualized countable annual income for VA 
pension purposes exceeds the maximum annual income limit for 
receipt of payment for nonservice-connected death pension 
benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death 
pension benefits are not met.  38 U.S.C.A. § 1521(a), (b) 
(West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 
3.273 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R § 3.159 (2009).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable and the Board will proceed to the merits of the 
appellant's appeal.  

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the Maximum Annual Pension Rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the 
same force and effect as if published in VA regulations.  See 
38 C.F.R. § 3.21.  The MAPR is revised every December 1st and 
is applicable for the following 12-month period.  As noted in 
the September 2006 letter that denied entitlement to 
nonservice-connected death pension benefits, the applicable 
MAPR then in effect was $7,094.00.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  
Income from Social Security Administration (SSA) disability 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.  

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(2).

In June 2006, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued benefits.  She was specifically claiming 
entitlement to nonservice-connected death pension benefits.  
In her application, she reported $1,283.50 per month in 
Social Security benefits less $88.50 per month for medicare 
and 25.70 per month for medicare drug plan, thus $1,169.30 
per month in Social Security benefits.  She reported 
$30,000.00 in savings.  In September 2006, a report of VA 
contact with the SSA reflects that the appellant received a 
$255 Social Security death benefit.

In a VA Form 21-8416, Medical Expense Report, the appellant 
reported the following expenses from April 20, 2006, to April 
30, 2007: Medicare (Part B) expenses of $88.50 for the 
Veteran paid on April 20, 2006, six days prior to his death; 
$290.22 in private medical insurance for the Veteran and 
appellant paid in April 2006; drug plan expenses of $25.70 
for the Veteran paid in April; Medicare Part B expenses of 
$1,062.00 for the appellant, private medical insurance of 
$1797.52 for the appellant, drug plan expenses of $385.60 for 
the appellant; dental expenses of $23.00 for the appellant; 
and prescription drug expenses of $1085.67 for the appellant.  

From May 1, 2007, to December 31, 2007, the appellant 
reported the following expenses:  Medicare (Part B) expenses 
of $748.00 per year ($93.50 per month); private medical 
insurance of $1258.00 per year ($157.25 per month); drug plan 
expenses of $280.00 per year ($35.00 per month); prescription 
drug expenses $552.85 per month; and, dental expenses of 
$128.00 in November 2007.  

From January 1, 2008, to December 31, 2008, the appellant 
reported the following expenses:  Medicare (Part B) expenses 
of $96.40 per month and $1156.80 per year; private medical 
insurance expenses of $162.00 per month and $1944.00 per 
year; drug plan expenses of $39.50 per month and $474.00 per 
year; prescription drug expenses of $911.18 per month; eye 
glasses expense of $19.10 due to undergoing cataract surgery 
in June 2008.  

From January 1, 2009, to December 31, 2009, the appellant 
reported the following expenses:  Medicare (Part B) expenses 
of $96.40 per month and $482.00 per year; private medical 
insurance of $171.25 per month and $856.25 per year; drug 
plan expenses of $39.50 per month and $197.50 per year; 
clinical expenses of $127.00 in January 2009; and 
prescription drug expenses of $219.50 per month.

In a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse with no Children), 
received in May 2009, the appellant reported $1299.50 in 
Social Security benefits, after medicare and drug plan 
expenses deducted, and $107.14 of the Veteran's civilian 
pension.  She reported gross wages from employment as 
$14,415.60 in 2008, and $1,285.68 in pension in 2008; and, 
gross wages from employment of $6,497.50 for the first five 
months in 2009 and $535.70 in pension for the first five 
months in 2009.  She reported $3,800.00 in a checking 
account; $20,000.00 in an interest bearing bank account; 
$10,000.00 in a certificate of deposit (CD), and $25,000.00 
in bonds.  

In a VA Form 21-8049, Request for Details of Expenses, 
received in May 2009, she reported monthly expenses as 
follows:  $209.50 for utilities (lights, water, phone), 
$214.00 for butane; $92.50 for car insurance; $79.33 for 
house insurance; $45.50 for life insurance; $200.00 for 
credit card; $58.00 for vehicle gas; $22.75 for garbage pick-
up; $140.00 for tithe, $50.24 for cable television; and, 
$200.00 for food.  The appellant has also reported $5,044.00 
in burial expenses.

Initially, the Board notes that while the appellant reported 
expenses of the Veteran in 2006, she did not report the 
income of the Veteran prior to his death.  The Board will 
initially consider the income and the medical expenses of 
solely the appellant for the period December 1, 2005, to 
November 30, 2006.  

From December 1, 2005, to November 30, 2006, the appellant's 
total income consisted of $1,283.50 in monthly SSA benefits 
and she had also received a lump sum $255.00 SSA death 
benefit in 2006.  Thus, that amount multiplied by 12 was 
$15,402.00, plus $255.00, amounted to $15,385.50 SSA 
benefits.  

The appellant reported monthly medical expenses as follows:  
$88.50 for Medicare coverage, $149.79 for private medical 
insurance, $32.13 and $90.47 for prescriptions, and dental 
expenses of $23.00.  Therefore, the total monthly medical 
expenses are $383.89 from December 1, 2005, to November 30, 
2006.  The Board notes that it is not entirely clear whether 
the appellant has received reimbursement for these medical 
expenses, thus for these purposes the Board construes such 
medical expenses as unreimbursed.  The amount multiplied by 
12 is $4,606.68.  As stated above, unreimbursed medical 
expenses may be used to reduce income to the extent these 
expenses exceed 5 percent of the annual pension limit.  38 
C.F.R. § 3.272(g)(2)(iii).  In 2006, the annual pension limit 
for a surviving spouse was $7,094.00.  From December 1, 2005, 
expenses in excess of $354.70 may be excluded.  Thus, the 
amount in excess of $354.70 is $29.19 per month.  The 
appellant also reported $5,044.00 in unreimbursed burial 
expenses.  The appellant's annual countable income would be 
$15,385.50, minus unreimbursed medical expenses of $350.28 
and $5,055.00 in burial expenses, totaling $9,980.22.  

Again, for the period December 1, 2005, to November 30, 2006, 
the maximum allowable rate for a surviving spouse with no 
children for 2006 was $7,094.00.  The appellant's 2006 income 
of $9,980.22 exceeds this maximum allowable rate.  Since the 
appellant's income (even with the subtraction of medical and 
burial expenses) exceeded the statutory limit during the 
period in question, she is not entitled to VA nonservice-
connected death pension benefits.  The governing criteria in 
this regard are explicit:  if an appellant's annual countable 
income exceeds the maximum annual income limitations for 
death pension benefits, with consideration of specific 
exclusions, such as unreimbursed medical expenses, 
entitlement to such benefits may not be established.

The Board has given consideration to the income and medical 
expenses reported by the appellant for the period December 1, 
2006, to November 30, 2007; December 1, 2007, to November 30, 
2008; and December 1, 2008, to November 30, 2009.  The 
applicable MAPR in effect from December 1, 2006, was 
$7,329.00; from December 1, 2007, was $7,498.00; from 
December 1, 2008 was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  Even in consideration of the 
appellant's medical expenses, her annual countable income 
exceeds the maximum annual income limitations for death 
pension benefits.  In consideration of the appellant's SSA 
income, without even considering her savings and investments, 
and less medical expenses, her income is excessive for VA 
purposes.  

Therefore, the appellant's reported annual income has 
exceeded the MAPR as established by Congress.  While the 
Board expresses sympathy for the loss of the Veteran and can 
certainly empathize with any financial difficulty the 
appellant is experiencing, the appellant is not entitled to 
payment of VA death pension benefits because her income 
exceeds the statutory limit.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA death pension benefits when the appellant's 
income exceeds certain levels.  The Court has held that where 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law.  
Because the appellant's income exceeds the statutory limits, 
she is not legally entitled to payment of pension benefits, 
regardless of the Veteran's honorable service.  Thus, the 
appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

As the appellant's income exceeds the maximum amount allowed 
for the receipt of nonservice-connected death pension 
benefits, entitlement to nonservice-connected death pension 
benefits is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


